Title: Advertisement for Wagons, 22 May 1755
From: Franklin, Benjamin
To: 


Forty-One Waggons are immediately wanted, to carry each a Load of Oats and Indian-Corn from Philadelphia to Wills’s Creek, for which they are to be paid at their Return Twelve Pounds each Waggon. Protections and Passes will be given the Waggoners by Authority of the General, to prevent their being impressed, or detained after Delivery of their Loads. They are to set out together on Thursday the 29th Instant. Apply to Benjamin Franklin, in Philadelphia.
Note, Several Neighbours may conveniently join in fitting out a Waggon, as was lately done in the Back Counties. If the Waggons cannot thus be obtained, there must be an Impress.
